In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Colabella, J.), entered July 9, 1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
During the pendency of his appeal from the dismissal of his habeas corpus proceeding, petitioner was sentenced to terms of imprisonment for several other crimes, the greatest of which was a term of imprisonment of from 12 Vz to 25 years on his conviction of robbery in the first degree. As a result, petitioner is not entitled to the immediate release he now seeks, regardless of the validity, if any, of his contentions. If petitioner believes that there was some error in his prior sentence or commitment order he may, if so advised, seek modification or vacatur by appropriate procedures. Since the correction of the alleged error would not result in his right to immediate release, petitioner is not entitled to a writ of habeas corpus (see, People ex rel. Mendolia v Superintendent, 47 NY2d 779; People ex rel. Gonzalez v Dalsheim, 109 AD2d 808). Lazer, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.